Citation Nr: 0703067	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a December 2006, the veteran reported that he had post-
traumatic stress disorder (PTSD).  The Board construes this 
as an informal claim for service connection for PTSD and the 
matter is referred to the RO for consideration.  In addition 
in a December 2006 brief, the veteran's representative has 
argued that the veteran has nervous problems which are 
aggravated by his service-connected palsy and his service 
connected skin condition.  This matter is also referred to 
the RO for consideration.  


FINDINGS OF FACT

1.  The veteran was not treated in service for a left wrist 
disability, and a current left wrist disorder is not related 
to service.  

2.  In October 2001, the RO found that no new and material 
evidence had been received to reopen claims for service 
connection for a left knee disorder and for anxiety reaction, 
and so informed the veteran in November 2001.  

3.  The veteran did not timely disagree with the October 2001 
RO determination.  

4.  Evidence received since the October 2001 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claims, or raise a reasonable possibility of 
substantiating the claims for service connection for a left 
knee disorder or for anxiety reaction.  




CONLUSIONS OF LAW

1.  A left wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  The October 2001 rating decision which found that no new 
and material evidence had been received to reopen a claim for 
service connection for a left knee disorder is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  Evidence submitted since the RO's October 2001 decision 
is not new and material with respect to the claim for service 
connection for a left knee disorder, and the claim for that 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a) (2006).  

4.  The October 2001 rating decision which found that no new 
and material evidence had been received to reopen a claim for 
service connection for an anxiety disorder is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  

5.  Evidence submitted since the RO's October 2001 decision 
is not new and material with respect to the claim for service 
connection for an anxiety disorder, and the claim for that 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Left Wrist Disorder

In the February 2004 rating decision that is the subject of 
this appeal, the RO found that new and material evidence had 
not been received to reopen the claim for service connection 
for a left wrist disorder, as it had previously found in 
November 1995, December 1997, March 1999, and October 2001.  
In the statement of the case (SOC), however, the RO treated 
the issue as a new claim for service connection, rather than 
as one that had been previously denied.  The Board notes that 
the RO had not previously addressed the issue of entitlement 
to service connection for a left wrist injury as an initial 
matter, apparently having erroneously assumed that service 
connection had previously been denied beginning in its 1995 
rating decision.  As the RO has treated this as a first claim 
for service connection for left wrist injury, and as this 
would be more advantageous to the veteran, the Board will do 
likewise. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The service medical records show no findings related to a 
left wrist disorder, including the November 1945 separation 
examination report.  On VA examination in January 1960, the 
veteran reported injuring his left wrist in an automobile 
accident in September 1956.  X-rays showed non union of the 
left navicular.  This is also shown on VA examination in 
October 1996.  

Thus, there are findings of a current disorder; however the 
record does not show an inservice injury or a nexus between 
service and the left wrist disorder.  While a VA examiner in 
October 1996 noted that the veteran sustained an injury of 
the left wrist in 1943 in service, this was based on a 
history provided by the veteran and is not supported by the 
record.  This statement has little probative value since it 
was based on a history provided by the veteran.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In addition, the 
examiner offers no basis for his finding other than lay 
history.  Bloom v. West, 12 Vet. App. 185, 187 (1999) Black 
v. Brown, 5 Vet. App. 177, 180 (1995) and Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Moreover, the Board gives more 
weight to the veteran's statements at the time of the 1960 VA 
examination, which were closer in time both to service and to 
the 1956 accident and, hence, more reliable than the 
statements made much later.  Absent a showing of inservice 
treatment to which the current findings could be connected, 
the claim must be denied.   

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998).  

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A Left Knee Disorder

There have been several prior decisions in this claim.  In 
August 1946, the RO denied service connection for a left knee 
disorder and sent the veteran notice that same month.  The RO 
found that a left knee disorder was not shown in service at 
discharge.  In November 1995 and December 1997, the RO found 
that no new and material evidence had been received to reopen 
the claim.  The RO considered in 1997 VA outpatient treatment 
records that showed arthritis of the left knee.  The veteran 
was informed of that determination that same month, and he 
did not timely disagree.  In February 2000, the Board found 
that no new and material evidence had been received to reopen 
the claim.  The last final denial was in October 2001 when 
the RO found that no new and material evidence had been 
received, since the evidence submitted did not pertain to a 
left knee disorder and provided no factual basis to reopen.  
The veteran was informed of this denial in a copy of the 
rating decision sent in November 2001.  He did not timely 
disagree, and the decision became final.  

Evidence received since the last final denial of service 
connection for a left knee disorder is not new and material.  
Evidence received since the October 2001 RO denial consists 
of VA medical records dated from the 1999 to 2004 which are 
either duplicates of records previously of record, and 
therefore not new or material, or others which were not 
previously of record and are new, but not material since they 
either include no treatment for a left knee or they show a 
finding of a left knee arthritis and complaints of pain, 
which was previously documented and considered.  Therefore 
the evidence submitted since the October 2001 RO denial 
cannot relate to an unestablished fact necessary to 
substantiate the claim, or raise a reasonable possibility of 
substantiating the claim.  Thus the claim is not reopened.  

An Anxiety Disorder

In April 1998 the RO denied service connection for an anxiety 
disorder, finding that there was no inservice treatment and 
no findings of an anxiety disorder until many years 
thereafter.  The RO so informed the veteran that same month.  
In October 2001, the last final denial, the RO found that no 
new and material evidence had been received and informed the 
veteran in November 2001.  

Evidence received since the last final denial of service 
connection for an anxiety disorder is not new and material.  
Evidence received since the October 2001 RO denial consists 
of VA medical records dated from 1999 to 2004 which are 
either duplicates of records previously of record, and 
therefore not new or material, or others which were not 
previously of record and are new, but not material since they 
either include no treatment for anxiety, or they show more 
treatment for an anxiety disability, which was previously 
documented.  Therefore the evidence submitted since the 
October 2001 denial cannot relate to an unestablished fact 
necessary to substantiate the claim, or raise a reasonable 
possibility of substantiating the claim.  Thus the claim is 
not reopened.  


Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's August 2003 letter describing the evidence needed to 
support the veteran's claim for service connection and for 
reopen previously denied clams was timely mailed well before 
the February 2004 rating decision and fully complied with the 
requirements of Quartuccio.  It described the evidence 
necessary to substantiate a claim for service connection, and 
identified the criteria necessary for reopening a previously 
denied claim.  

The notice letter did not, however, address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection.   See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran was not harmed by not receiving that 
information, however, because service connection was denied, 
rendering moot the issues relating to rating criteria and the 
effective date of an award.  

Additionally as to new and material evidence for reopening 
claims, the August 2003 notice letter met the necessary 
requirements.  The notice letter included written notice of 
the evidence the veteran should provide in support of his 
attempt to reopen the claims for service connection, as well 
as in support of a claim for service connection as noted 
above.  The notification included information on the specific 
criteria necessary to constitute new and material evidence to 
reopen the veteran's claims and what was needed to establish 
service connection.  This information when considered in its 
totality adequately satisfies the necessary notice 
requirements.  See, Kent v. Nicholson, 20 Vet. App. 1 (2006).   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
service medical records, and obtaining the veteran's 
treatment records.  The Board notes that a VA examination has 
not been obtained.   However, the evidence does not support a 
finding that such should be scheduled regarding these claims.  
Accordingly, the Board concludes that VA has fulfilled its 
duty to assist the veteran, and a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159 (c)(4) (2006).  


ORDER

Service connection for a left wrist disorder is denied. 

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a left knee 
disorder, and the claim is denied. 

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for anxiety 
disorder, and the claim is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


